Citation Nr: 0605608	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-06 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for shell fragment wound residuals, scarring of the cornea, 
right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from April 1950 to December 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The RO granted service connection for 
shell fragment wound residuals, scarring of the cornea, right 
eye, and assigned an initial noncompensable evaluation for 
that disability.  In March 2003, the veteran timely disagreed 
with the initial assigned evaluation, and, after the RO 
issued a statement of the case (SOC) in January 2004, a 
statement submitted by the veteran in February 2004 was 
accepted as his timely substantive appeal.  

The veteran requested a videoconference hearing before the 
Board.  The requested videoconference hearing was conducted 
before the undersigned Acting Veterans Law Judge in December 
2005.  


FINDING OF FACT

For the entire pendency of this claim, from August 2001 to 
the present, a dense, mature cataract which prevents 
assessment of vision loss from any cause other than the 
cataract has been present on the veteran's right eye, and the 
cataract prevents assessment of any vision loss due to the 
service-connected shell fragment wound scarring, cornea, 
right eye. 

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for shell 
fragment wound residuals, scarring of the cornea, right eye, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.84a; 
Diagnostic Codes 6008, 6009, 6011 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an initial 
compensable evaluation for the residuals of a shell fragment 
wound of the right eye because the scarring caused reduced 
vision before a cataract formed on that eye and accelerated 
either growth of the cataract or vision loss due to the 
cataract or both.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

A General Counsel opinion states, however, that VA is not 
required to provide notice of the information and evidence 
necessary to substantiate claims in the case of "downstream" 
issues, i.e., issues related to the claim but arising after 
the beginning of the claims process, if appropriate notice 
was furnished prior to the initial decision.  VAOPGCPREC 8-
2003.  In this case, the veteran's appeal arises out of his 
claim of entitlement to service connection for the above 
listed eye disability, and a March 2002 letter informed him 
of the information necessary to substantiate the claim, what 
the RO would seek to provide, and what he was needed from 
him.  This letter also essentially asked that he provide any 
evidence in his possession that pertains his claims. 

With respect to the duty to assist, it is noted that all 
evidence identified by the veteran has been obtained, and the 
veteran has had an opportunity, including in his October 2004 
personal hearing testimony and in his December 2005 
videoconference testimony before the Board, to identify 
additional evidence.  The veteran has been afforded VA 
examination and VA expert review of the evidence, and has 
submitted private medical evidence and lay statements.  The 
duty to assist the veteran in developing evidence to 
substantiate his claim has been met.

As noted above, the claim for an increased (compensable) 
initial evaluation for scarring of the right eye residual to 
shell fragment wounds arises following the November 2002 
rating decision which granted service connection for that 
disorder.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  

38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

With an initial grant of service connection, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Ordinarily, where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet App 119 (1999).  As this case involves a 
rating assigned in connection with the original grant of 
service connection, the Board will follow the mandates of the 
Fenderson case in adjudicating this claim. 

The veteran's right eye disability is currently evaluated 
under 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6009, which 
provides criteria for evaluating eye disabilities such as 
detached retina or an unhealed injury.  An unhealed injury, 
in chronic form, is to be rated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, DCs 6008, 6009.  Retina 
symptomatology of localized scars, atrophy, or irregularities 
of, centrally located, with irregular, duplicated enlarged or 
diminished image, unilateral or bilateral, also allows an 
evaluation of 10 percent.  DC 6011.

In every instance where the schedule does not provide a 0 
percent rating for a diagnostic code, a 0 percent rating 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.

On VA examination conducted in March 2002, the veteran 
reported gradual loss of vision over many years, with 
accelerated vision loss in the past eight months.  Visual 
acuity in the right eye was light perception only.  Visual 
acuity in the left eye, with correction, was 20/40.  There 
was a white, mature cataract on the right eye, as well as 
stomal and subepithelial scarring.  There was also a visually 
significant cataract on the left eye, as well as corneal 
scarring.  The examiner concluded that the vision loss due to 
shell fragment wounds scar residuals in the right eye could 
not be determined until the cataract was removed from the 
right eye.  

The report of the March 2002 VA examination is unfavorable to 
the veteran, since that report states that the current 
disability due to the shell fragment wound scars on the right 
cornea cannot be evaluated.  The March 2002 VA examination 
report establishes that the service-connected corneal scar 
has no current effect on the veteran's industrial capability, 
such as his ability to perform activities of daily living, 
since the cataract reduces vision in the eye to light 
perception only.  In the absence of medical evidence that the 
service-connected disability had any effect on the veteran's 
vision, from August 2001, when he filed the claim, there is 
no evidence to support a compensable evaluation for the right 
corneal scar disability.

The Board notes that after the veteran disagreed with the 
determination based on the March 2003 VA examination, another 
VA examination was scheduled, but the veteran did not report 
for the scheduled examination.

A February 2004 private medical statement from A.J.L., MD, 
states that the veteran has a visually significant cataract 
on each eye (OU, oculus uterque, both eyes), worse on the 
right eye (OD, oculus dexter, or right eye) than on the left 
eye (OS, oculus sinister, or left eye).  The provider stated 
that the veteran gave a history of gradually blurring vision 
from 1953, with gradually decreasing blurry vision for two or 
three decades.  The veteran had light perception only on the 
right eye, and 20/40 vision in the left with correction.  
There was nasal flattening in the right eye consistent with 
the corneal scar.  The posterior surface of the lens and the 
posterior pole of the right eye could not be visualized as a 
result of the cataract.  The veteran's right eye was 
exodeviated and inferodeviated.  

For information purposes only, and without reliance thereon, 
the Board notes that exodeviation is defined as exotropia, 
the type of strabismus in which the visual axes diverge.  
Stedman's Medical Dictionary 631, 632 (27th ed. 2000).  
Inferodeviation is deviation downward.  

This private medical statement, like the report of the March 
2002 VA examination, is unfavorable to the veteran.  The 
private medical statement establishes that the cataract on 
the veteran's right eye reduces vision in the eye to light 
perception only and prevents evaluation as to whether any 
other disorder, disability, or abnormality would affect the 
veteran's vision in the right eye if the cataract were 
removed. Although scarring is present on the right cornea, 
the private medical statement establishes that the effect of 
the service-connected corneal scar cannot be evaluated.  This 
statement discloses that, in fact, there is no current effect 
of the corneal scar, since the cataract prevents the veteran 
from seeing with the left eye.    

At a personal hearing conducted in October 2004, and during 
the December 2005 videoconference hearing, the veteran 
testified that he had decreased vision in his right eye 
continuously following service.  He testified to his belief 
that the scarring on his right eye from the shell fragment 
wounds accelerated the decreased vision in his right eye.  
The veteran testified that he could not undergo a cataract 
surgery in his right eye because of his general health.  He 
testified that the private ophthalmologist he saw told him 
that he lost vision in the right eye before the cataract 
affected the right eye.  

In December 2004, another VA provider opinion was obtained.  
The reviewer concluded that the dense cataract on the right 
eye was causing the majority of the veteran's visual loss at 
this time.  The reviewer further opined that it would not be 
possible to determine whether the scarring on the cornea 
caused any vision loss until the retina could be examined as 
well, which required removal of the cataract.  

This medical opinion, like the March 2002 VA examination 
report and the February 2004 private medical statement, is 
unfavorable to the veteran, since the reviewer concluded that 
it was not possible to determine whether the scarring on the 
cornea was causing any current vision loss.  

The history provided by the veteran establishes that he did 
not seek service connection for the right corneal scar until 
his vision had deteriorated to light perception only.  The 
medical evidence establishes that the veteran's current right 
eye visual acuity of light perception only is primarily due 
to a dense, mature cataract on the right eye.  The medical 
evidence suggests that, prior to loss of vision due to the 
cataract, the veteran may have had some blurring in the right 
eye as the result of a scar on the right eye residual to the 
service-connected shell fragment wound.  Thus, the medical 
evidence suggests that, if the veteran had sought service 
connection for that scar at a time when vision loss related 
to the service-connected disability could have been 
evaluated, he might have met the criteria for a compensable 
evaluation.  However, the medical evidence establishes that, 
from the time the veteran submitted his claim for service 
connection for right corneal scarring in August 2001, to the 
present, the effect of the right corneal scar cannot be 
medically determined. 

The veteran contends that the scar on the right cornea must 
have accelerated formation of a cataract on the right eye or 
accelerated loss of vision in that eye, since he has a 
cataract on the left eye but is still able to see out of that 
eye.  However, both the VA examiner and the private provider 
noted that the veteran had scarring on the cornea of the left 
eye.  These findings, in essence, establish that the medical 
evidence is inconsistent with the veteran's lay belief that 
service-connected scarring on his right accelerated the 
cataract or the loss of vision in the right eye following 
formation of the cataract on that eye.  In any event, it is 
noted that any contentions of a medical nature made by the 
veteran are not competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992)

The Board notes that service connection has been granted for 
right corneal scarring residual to shell fragment wounds, and 
the veteran's lay contention that the service-connected scar 
might have accelerated cataract formation or accelerated 
vision loss in the right eye cannot serve as a factual basis 
for an initial compensable evaluation for the service-
connected right corneal scar, as such contention does not 
establish that the veteran had disability due to scarring on 
the right cornea at any time from August 2001 to the present.  
Since the veteran did not submit a claim for service 
connection or compensation prior to that date, the governing 
regulations do not allow the Board to consider any disability 
which might have been present prior to the claim in 
considering the assignment of the disability evaluation on 
appeal.  

The veteran contends that he is entitled to a compensable 
evaluation for the scars on the right cornea residual to 
shell fragment wounds because those scars affected his vision 
for many years.  The Board does not doubt that the right 
corneal scarring may have affected the veteran's visual 
acuity at time during his life.  However, the veteran cannot 
be compensated for service-connected right eye disability for 
any period prior to August 2001, because he did not apply for 
compensation for that disability prior to that date, and to 
access how visually impaired the veteran would be without the 
cataracts (i.e. just with the scars) would require the Board 
to engage in speculation.    

The preponderance of the medical evidence establishes that 
the effect of service-connected scarring on the right cornea 
cannot be evaluated, from August 2001 to the present, because 
of the presence of a dense, mature cataract on the right eye.  
In the absence of medical evidence that the right corneal 
scar has resulted in disability during the pendency of the 
veteran's initial claim for service connection and 
compensation for the right corneal disability, the veteran 
does not meet any criterion for an initial compensable 
evaluation under any potentially application regulation or 
diagnostic code.  

As the preponderance of the evidence is against the claim for 
an increased (compensable) initial evaluation, the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable determination.  The 
claim for an increased (compensable) initial evaluation for 
shell fragment wound residuals, scarring of the cornea, right 
eye, must be denied.


ORDER

The appeal for an increased (compensable) initial evaluation 
for shell fragment wound residuals, scarring of the cornea, 
right eye, is denied.




____________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


